Citation Nr: 1432251	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-44 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for asthma, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for ulcerative colitis, claimed as gastrointestinal problems, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic disability manifested by multiple joint pain involving the wrists, elbows, knees, ankles, and back, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981, and from September 1990 to August 1991.  His DD Form 214 for his second period of service reflects that he served in the Southwest Asia (SWA) Theater of Operations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a Travel Board hearing held in March 2012, before the undersigned Acting Veterans Law Judge at the Nashville RO.  The transcript from that hearing has been associated with the claims file and reviewed. 

The issues of entitlement to service connection for asthma, ulcerative colitis, and multiple joint pain, to include as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War. 

2.  A preponderance of the evidence fails to establish that the Veteran has been diagnosed with chronic fatigue syndrome at any time during the pendency of the appeal and currently there is insufficient competent and credible evidence of a qualifying disability manifested by fatigue due to an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree. 


CONCLUSION OF LAW

The criteria for service connection for fatigue, to include as due to an undiagnosed illness are not met.  38 U.S.C.A §§ 1110, 1112, 1113, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in June 2009 of VA's duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in December 2009, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and service personnel records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim, including personal statements, representative argument, and has provided testimony at the 2012 Board hearing.  Following review of the record, the Board finds there is no indication of any additional outstanding evidence that has not been obtained or that is not adequately addressed by reports and records in the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in October 2009.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the medical opinion is thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for fatigue.  It reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history and the Veteran's service history to support the conclusions reached.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran is seeking service connection for chronic fatigue.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Chronic fatigue syndrome is not a qualifying chronic disease under 38 C.F.R. § 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal complaints (excluding structural gastrointestinal disorders)) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants the presumption of service connection resulting from an illness or from any combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8 98. 

As noted above, the record confirms that the Veteran had active military service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the aforementioned Persian Gulf statutory and regulatory provisions are applicable in this case.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The Veteran claims that he developed chronic fatigue as a result of an undiagnosed illness caused by environmental hazards (smoke from burning oil wells) from his service in the Persian Gulf War.  He contends that military medical personnel were unable to determine what was causing the fatigue, and that it went undiagnosed until after service discharge.  Unfortunately, the primary impediment to a grant of service connection is the absence of medical evidence of a current disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Service treatment records fail to reveal any significant signs or symptoms that can be construed as related to, or diagnosis of, chronic fatigue syndrome, or difficulties with fatigue in general, for either period of active duty.  

The paucity of evidence of in-service incurrence is not, however, the only shortcoming in this claim, as the Veteran has failed to submit or identify any evidence whatsoever that he is currently being treated, or takes medication, for fatigue problems.  Rather post-service records in general show that while the Veteran has been evaluated for various medical complaints, he did not indicate any specific fatigue problems and none are documented.  See VA and private outpatient treatment records dated from 1999 to 2012.  Rather these records show that while he has been evaluated for various medical complaints, he did not indicate any specific fatigue and none are documented. 

Moreover in October 2009, the Veteran was referred for VA examination for the specific purpose of obtaining an opinion as to whether his fatigue amounted to a diagnosis of chronic fatigue syndrome.  After examining the Veteran and reviewing his claims folder, the examiner found no specific pathology to render an actual diagnosis of chronic fatigue syndrome on examination.  He acknowledged the Veteran's history of subjective complaints, but concluded that the fatigue was likely within normal limits as the Veteran reported feeling fatigued only at the end of a work day with no effects on his occupation.  

Because the VA examination is by medical professional (who has medical expertise and is considered competent to offer it) and the opinion is accompanied by adequate explanation of rationale (with citation to supporting factual data) it is probative evidence in this matter; and it is persuasive, because there is no competent evidence to the contrary.  Furthermore, the Veteran has submitted no evidence to show that he currently has a diagnosis of chronic fatigue syndrome.  Rather, it appears that his fatigue is, in actuality, purely a subjective complaint, which has not been attributed to an underlying clinical diagnosis.  In short, there is no medical evidence showing that chronic fatigue syndrome has been present at any time during the pendency of the claim or even contemporaneous to when the Veteran filed his claim.  While the Board does not dispute that the Veteran may experience some sort of recurring symptomatology, there is no objective clinical confirmation that he suffers from actual chronic fatigue and his post-service assertions alone cannot satisfy that criteria.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no chronic fatigue syndrome diagnosed at any time since the claim was filed, and there remains no current evidence of the claimed disorder, no valid claim for service connection exist.  Based on this evidentiary posture, service connection cannot be awarded.

However, the exception to this rule is 38 C.F.R. § 3.317, which permits service connection of signs and symptoms that are objective indications of qualifying chronic disability.  Chronic fatigue syndrome is specifically listed as a manifestation of an undiagnosed or medically unexplained chronic multisymptom illness for which service connection may be granted on the basis of Gulf War service.  Thus, such symptoms are considered precipitating factors rather than a real clinical diagnosis within the meaning of VA regulations.  However, in order for the Veteran to be eligible for service connection for undiagnosed illness based on his Gulf War service in this regard, the symptoms must be manifest to a degree of 10 percent.  

So while the Veteran has articulated subjective complaints of fatigue as evidence of an objective indication of chronic disability, the Board cannot ignore the post-service medical records that show he has not sought or received any treatment for fatigue.  The Veteran's medical history clearly shows that his fatigue has not been manifested to a compensable degree at any time after service.  As such, the requirements for entitlement to service connection for an undiagnosed illness under 38 C.F.R. § 3.317 have not been met.

Consideration has of course been given to the Veteran's assertions of chronic fatigue since service and a nexus between his claimed disability and service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the process of diagnosing chronic fatigue syndrome falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to give evidence about what he sees and feels (e.g., to report that he had chronic fatigue during and since service).  However, he is not competent to diagnosis chronic fatigue syndrome or to opine that it meets the criteria for qualification as a disability for VA purposes.  That assessment is not simple in nature and in this case, requires specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Thus, the Veteran's opinion, to the extent that it is to be accorded some probative value, is far outweighed by the more thoroughly explained opinion from the VA medical professional.  Jandreau, supra & Buchanan, supra.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for fatigue is denied.


REMAND

The Veteran seeks to establish service connection for asthma and colitis, which he asserts had their onset during his second period of military service in the Persian Gulf.  

The Veteran states that he went to sick call on multiple occasions due to respiratory problems and a chronic cough for which he was given aspirin and cough syrup.  He states that he diagnosed with asthma in 1993 several years after service discharge.  Specifically, he believes that inhaling the fumes from burning oil wells caused his asthma.  He asserts that during this period of service he also sought treatment for stomach problems.  He indicates that about two weeks after arriving in Saudi Arabia, he developed diarrhea and was given pills.  He continues to suffer from the same problems since service discharge.

Service treatment records from the Veteran's first period of service show he was treated for chest congestion due to minor upper respiratory infection in July 1977 and in May 1978 for complaints of cough secondary to PND (paroxysmal nocturnal dyspnea).  These records do not indicate any specific stomach problems and none are documented.  At separation in March 1981 clinical evaluation, including a chest X-ray, was within normal limits.  The Veteran indicated that he was in good health and specifically denied chronic/frequent colds, asthma, dyspnea, or stomach trouble.  Likewise the Veteran's May 1981 enlistment examination for the Army National Guard reflects he again denied swollen chronic/frequent colds, asthma, dyspnea, or stomach trouble.  A July 1989 four-year periodic examination notes the Veteran smoked 1/2 pack of cigarettes per day. 

Although the Veteran has specifically reported experiencing asthma symptoms and diarrhea during his second period of active duty in the Persian Gulf in 1991, service treatment records are devoid of any pertinent complaints or treatment and none are documented.  Rather these records show the Veteran was treated for an episode of bronchitis in January 1990.  In addition, an undated Southwest Asia Demobilization/Redeployment Medical Evaluation shows the Veteran denied having any diseases or injuries while in the Southwest Asia region.  He specifically denied chronic cough and stomach problems, including pain, nausea, diarrhea, and bloody bowel movements.  On the Report of Medical History the Veteran indicated that he was in good health and taking no medications.  He denied asthma, dyspnea, and stomach trouble, but did note frequent colds.  A September 1993 four-year periodic examination for the Army National Guard again shows the Veteran denied chronic/frequent colds, asthma, dyspnea, or stomach trouble, and indicated that he was in good health.

Presently the Veteran has diagnoses of asthma and ulcerative colitis diagnosed on VA examination in October 2009.  However the VA examiner did not provide an opinion regarding their etiology or onset and did not address the relevant medical history as documented in the service treatment records or the Veteran's contentions.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran also seeks to establish service connection for chronic joint pain involving the wrists, elbows, knees, ankles, and back, which he asserts also had their onset during his second period of military service in the Persian Gulf.  He denied any joint pain or problems prior to service.  He continues to be treated for pain in multiple joints, with several joints identified as arthritic and other joints not having any diagnosis.  

Service treatment records from the Veteran's first period of service are replete with references to a range of musculoskeletal problems/injuries.  These records show he was treated for left ankle swelling in February 1977, right knee trauma in August 1977, right knee contusion and right ankle sprain in October 1977, left knee sprain in November 1978, and right wrist pain of unknown etiology in December 1979.  However at his separation physical in March 1981, clinical evaluation was within normal limits and the Veteran indicated that he was in good health, denying problems with swollen painful joints, arthritis, recurrent back pain, or trick/locked knee.  

Service treatment records from the Veteran's Army National Guard service are negative for any specific joint complaints and none are documented.  Service treatment records from the Veteran's second period of service are likewise negative.  

Presently the Veteran has diagnoses of degenerative joint disease of the right wrist, degenerative joint disease of both elbows, calcaneal spur of the right foot, and bilateral knee strain diagnosed on VA examination in October 2009.  Also of record are medical opinions from the Veteran's private treating physician who noted treatment of the Veteran since May 1987 and indicated the Veteran had been diagnosed with arthritis of the lumbar spine.  See VA Form 21-3148 dated in August 2010 and correspondence from T.A. Smith, M.D. dated April, 1, 2011.  

Subsequently dated VA outpatient treatment records show continued evaluation and treatment of the Veteran for complaints of progressive myopathy/myalgia of multiple joints which the examiner was unsure was related to moderate elevation in the Veteran's CPK level due to statin therapy, or a component of fibromyalgia.  It appears that extensive and thorough work-up has been done without revealing a confirmed diagnosis.

Consequently, the Board finds that it is not readily apparent whether the Veteran's complaints multiple joint pain of the wrists, elbows, knees, ankles, and back may be attributed to a clinical diagnosis (to include as due to medications) or whether he may indeed suffer from fibromyalgia which is considered a medically unexplained chronic multisymptom illness as contemplated by 38 C.F.R. § 3.317.  Therefore, in order to afford the Veteran every opportunity to substantiate his claim and to reconcile the conflicting medical opinions, the Board finds that he should be afforded another VA examination.

With regard to all three claims, the Board emphasizes that the Veteran is competent to report the onset and recurrence of his current symptomatology since service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses).  Therefore, when forming an opinion as to the etiology of his claimed asthma, colitis, and multiple joint pain, the examiner must acknowledge and discuss the Veteran's contentions that he developed respiratory problems, diarrhea, and joint pain during service and has experienced continued problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  That said, however, the Veteran's assertions as to his symptoms must be considered in light of the medical and other evidence of record to determine whether his lay testimony is credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, treatment records from Dr. Smith should be requested and any ongoing pertinent treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in the claims folder or Virtual VA/VBMS folders) is dated in April 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any health care provider who has treated/evaluated him for pertinent respiratory, gastrointestinal, and musculoskeletal complaints since his discharge from service in August 1991 and that are not already in the claims file.  The Board is particularly interested in the records pertaining to treatment beginning in May 1987 that were referenced in Dr. Thomas's April 2011 medical opinion.  After providing the necessary authorization to enable the AOJ to obtain such evidence on his behalf, all identified records must be obtained.  

Document the attempts to obtain such records.  If the AOJ is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for a VA respiratory examination.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the VA report.  

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner should address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's previously diagnosed asthma and any other respiratory disorder shown on current examination had their clinical onset or are otherwise related to the Veteran's military service.  If the asthma cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In the alternative, if the Veteran's respiratory symptomatology is determined not to be associated with a known clinical diagnosis, the examiner must indicate whether such respiratory symptoms are manifestations of a (i) qualifying chronic disability due to an undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness.  

3.  Then, schedule the Veteran for a VA gastrointestinal examination.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies (e.g., UGI series) should be performed, and the examiner should review such results prior to completing the VA report.  

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner should address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's previously diagnosed ulcerative colitis and any other gastrointestinal disorder shown on current examination had their clinical onset or are otherwise related to the Veteran's military service.  If the ulcerative colitis cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In the alternative, if the Veteran's gastrointestinal symptomatology is determined not to be associated with a known clinical diagnosis, the examiner must indicate whether such symptoms are manifestations of a (i) qualifying chronic disability due to an undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness.  

4.  Then, schedule the Veteran for a VA musculoskeletal examination.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the VA report.  

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner should address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's previously diagnosed degenerative joint disease of the right wrist, degenerative joint disease of both elbows, calcaneal spur of the right foot, bilateral knee strain, and lumbar spine arthritis and any other musculoskeletal disorder involving the wrists, elbows, knees, ankles, and back shown on current examination-had their clinical onset or are otherwise related to the Veteran's military service.  If any diagnosed disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing this opinion, the examiner is asked to address the Veteran's documented in-service injuries as the possible onset of, or precursor to, any diagnosed disability involving the wrists, elbows, knees, ankles, and back and discuss the likelihood that his current symptoms, including degenerative joint disease of the right wrist and elbows, right calcaneal spur, knee strain and lumbar spine arthritis, would have resulted from them.  The examiner is asked to carefully consider the objective medical findings in the service treatment records.  The examiner is also advised that the Veteran is competent to report his symptoms, and that his assertions of continuity of multiple joint problems since service must be considered in formulating the requested opinion.  He/she should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning any multiple joint problems since service.  

In the alternative, if the Veteran's multiple joint pain symptomatology is determined not to be associated with a known clinical diagnosis, the examiner must indicate whether such symptoms are manifestations of a (i) qualifying chronic disability due to an undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, such as fibromyalgia.  If fibromyalgia is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.

A rationale for each opinion offered should be provided.  If any examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the examination report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  Then, readjudicate claims.  If the benefits are not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond, and the case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


